Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about March 16, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him in the custody of the State Office of Children and Family Services for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning cred*269ibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.